United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1001
                                    ___________

Ronald D. Clark,                         *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Francis Howell School District,          *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: October 6, 2005
                                 Filed: October 20, 2005
                                  ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Ronald D. Clark appeals the district court’s1 dismissal of his employment-
discrimination action on res judicata grounds. Upon careful review of the record, we
conclude that the dismissal was proper, for the reasons explained by the district court.
Accordingly, we affirm. See 8th Cir. R. 47B.




      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.